            Case 2:21-cv-00195-cr Document 1 Filed 08/16/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF VERMONT

                                            )
MATTHEW RAYMOND                             )
                                                                                     BY~
MONGEON                                     )   CIVIL ACTION NO.
                                            )                                J ! JI - c V   - (CJ~
       Plaintiff,                           )
                                            )
v.                                          )
                                            )
 KPH HEALTHCARE SERVICES,                   )
 INC. d/b/a KINNEY DRUGS                    )
                                            )
       Defendant.                           )
______________                              )

                                         COMPLAINT

                               PRELIMINARY STATEMENT


       1.      Plaintiff, Matthew Raymond Mongeon, brings this action to recover statutorily

prescribed damages for acts on the part of Defendant in violation of the Telephone Consumer

Protection Act of 1991, 47 U.S.C. § 227, et seq. (hereafter "TCPA") and the Vermont Consumer

Protection Act, 9 V.S.A. § 2451, et. seq. and for Invasion of Privacy.

                                    JURISDICTION AND VENUE

       2.      Jurisdiction of this Court arises under 47 U.S.C. § 227(b).

       3.      Venue is proper in this District pursuant to 28 U.S.C. § 139l(b).

                                                PARTIES

       4.      Plaintiff Matthew Raymond Mongeon is an individual residing in Milton, VT.

       5.      Defendant, KPH Healthcare Services, Inc. d/b/a Kinney Drugs ("Kinney Drugs"),

is a corporation with its principal place of business in 29 East Main Street, Gouverneur, NY 13642.

Kinney Drugs regularly conducts business throughout the United States, including the District of

Vermont.
              Case 2:21-cv-00195-cr Document 1 Filed 08/16/21 Page 2 of 7




                                      FACTUAL ALLEGATIONS

       6.       At all times pertinent hereto, Defendant made use of an "automated telephone

dialing system" as defined by the TCPA, 47 U.S.C. §227(a)(l), which has the capacity to store or

produce telephone numbers to be called, using a random or sequential number generator, and to

dial such numbers; and/or which has the capacity to dial numbers from a list without human

intervention (hereafter "ATDS" or "auto-dialer") with the intent to annoy, abuse or harass such

persons contacted.
       7.       Beginning in at least January 2017 and continuing to the present, Defendant

contacted Plaintiffs cellular telephone number using an automated telephone dialing system.

       8.       Plaintiffs cellular phone number which was called and/or texted was and remains

XXX-XXX-9999.

       9.       From at least January 2017, and continuing to the present, Defendant initiated in

excess of five thousand (5,000) text messages and/or calls or messages to Plaintiffs cellular phone;

(4,380) which occurred in the past two years.

        10.     Defendant initiated each of the calls and/or text messages at issue to Plaintiffs

cellular telephone number without the "prior express consent" or "prior express invitation or

permission" of Plaintiff as specified by the TCPA, 47 U.S.C. § 227(b)(l)(A). Additionally, none

of the calls and/or text messages at issue were placed by Defendant to Plaintiffs cellular telephone

number for "emergency purposes" as specified by the TCPA, 47 U.S.C. §227(b)(l)(A).

        11.     The nature of the calls and/or text messages was to inform various customers that

their prescriptions were available for pick up at the pharmacy. The messages included the name
of the pharmacy "Kinney Drugs"; the store phone number; the store address; the customers first
name; and the first two letters of the prescription(s) that was ready for pick up.


                                                  2
             Case 2:21-cv-00195-cr Document 1 Filed 08/16/21 Page 3 of 7




       12.     Throughout the past four (4) years and continuing, Plaintiff repeatedly requested

that Defendant stop contacting him by replying "STOP" or "STOP contacting me" to the text

messages. Plaintiff also called Kinney Drugs directly on multiple occasions to let them know he

was being contacted in error for other customers prescriptions and to stop contacting him. He was

told that his phone number was attached to multiple other customers who had prescriptions at the

pharmacy. When asked how this happened, a store manager said it was because Plaintiffs number

was the "default" number for all new or current customers in their system without a phone number.

During each of Plaintiffs calls, a representative from Kinney Drugs assured Plaintiff that the

situation would be corrected, and his number deleted from any other customers account

information.

       13.     Despite these efforts Defendant continued to contact Plaintiff on his cellular

telephone from an ATDS, with the intent to annoy, abuse, and harass such persons contacted,

including but not limited to sending him over (5,000) text messages and/or calls or messages to

Plaintiffs cellular phone; (4,380) which occurred in the past two years.

       14.     Defendant intentionally harassed and abused the Plaintiff on numerous occasions

by contacting him several times per day, and on back-to-back days, with such frequency as can

reasonably be expected to harass, even after Plaintiff repeatedly told Defendant's representatives

to stop contacting him.

       15.     Defendant willfully and/or knowingly violated the TCPA with respect to the

Plaintiff. Additionally, Defendant could have taken the steps necessary to bring its actions into

compliance with the TCP A but neglected to do so and failed to adequately review its actions to

insure compliance with the TCPA.

       16.     Despite actual knowledge of its wrongdoing, Defendant continued its campaign of
harassment and abuse.
       17.     Defendant's corporate policy provided no means for the Plaintiff to have his

number removed from their automated telephone dialing system.
                                                3
              Case 2:21-cv-00195-cr Document 1 Filed 08/16/21 Page 4 of 7




        18.      At all times pertinent hereto, Defendant was acting by and through its agents,

servants and/or employees, who were acting within the scope and course of their employment, and

under the direct supervision and control of the Defendant herein.

        19.      At all times pertinent hereto, the conduct of Defendant as well as its agents, servants

and/or employees, was malicious, intentional, willful, reckless, negligent and in wanton disregard

for the law and the rights of the Plaintiff herein.

        20.      As a result of Defendant's conduct, Plaintiff has sustained actual damages,

including, but not limited to, injury to Plaintiff' reputation, invasion of privacy, out-of-pocket

expenses, physical, emotional and mental pain and anguish and pecuniary loss and he will continue

to suffer same for an indefinite time in the future, all to his great detriment and loss.

                             COUNT I- VIOLATION OF THE TCPA

        21.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

        22.      Defendant initiated these automated calls to Plaintiff's cellular telephone using an

automated telephone dialing system, which had the capacity to store or produce telephone numbers

using random or sequential number generator as defined by§ 227(a)(l) of the TCPA.

        23.      Defendant violated the TCPA. Defendant's violations include, but are not limited

to, violations of 47 U.S.C. § 227(b)(l)(A)(iii), 47 U.S.C. § 227(b)(l)(B), 47 U.S.C. §227 (d)(l)(A)

and 47 C.F.R. 64.1200 et seq. as evidenced by the following conduct:

              a. making telephone calls and/or text messages using an automatic telephone dialing

              system or an artificial or prerecorded voice,

              b. initiating telephone calls and/or text messages using an artificial or prerecorded

              voice to deliver a message without the prior express consent of the called party,

              c. initiating telephone calls and/or text messages using an artificial or prerecorded

              voice to deliver a message after the party has revoked consent, and


                                                      4
              Case 2:21-cv-00195-cr Document 1 Filed 08/16/21 Page 5 of 7




              d. initiating communication or making telephone calls using an automatic telephone

              dialing system, that does not comply with the technical and procedural standards

              prescribed under this subsection or using an automatic telephone dialing system in a

              manner that does not comply with such standards.

       24.       Defendant's acts as described above were done with intentional, willful, reckless,

wanton and negligent disregard for Plaintiffs rights under the law.

       25.       The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent express consent from the Plaintiff, lawful

right, legal defense legal justification or legal excuse.

        26.      As a result of the above violations of the TCP A, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and treble

damages.

  COUNT II - VIOLATION OF THE VERMONT CONSUMER PROTECTION ACT 9

                                            V.S.A. § 2453

        27.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

        28.      The stated public policy of Vermont through Attorney General Donovan and his

office's Public Protection Division is to stop illegal and unwanted robocalls such as Plaintiff has

been subjected to and as described above.

        29.      The stated public policy of Vermont is to protect the privacy of Vermonters from

unreasonable intrusion such as occurred due to Defendant's abusive technology.

        30.      Defendant engaged in an unfair business practice by initiating in excess of five

thousand (5,000) text messages and/or calls or messages to Plaintiffs cellular phone; (4,380)
which occurred in the past two years. The sheer volume of the conduct was unscrupulous and

oppressive and caused substantial injury to Plaintiff.


                                                   5
                Case 2:21-cv-00195-cr Document 1 Filed 08/16/21 Page 6 of 7




          31.     As a result of the above violations of 9 V.S.A § 2453, Plaintiff has suffered the

losses and damages as set forth above entitling Plaintiff to an award of actual damages and

attorneys' fees.

                               COUNT III - INVASION OF PRIVACY

                                         (Plaintiff v. Defendant)

          32.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

          33.      Defendants engaged in actions which caused the unreasonable intrusion upon the

seclusion of Plaintiff by initiating in excess of five thousand (5,000) text messages and/or calls or

messages to Plaintiff's cellular phone; (4,380) which occurred in the past two years, regarding

information about various customers that their prescriptions were available for pick up at the

pharmacy.

          34.      The conduct of Defendants was a direct and proximate cause, as well as a

substantial factor in bringing about the serious injuries, damages and harm to Plaintiff that are

outlined more fully above and, as a result, Defendants are liable to compensate Plaintiff for the

full amount of actual, compensatory and punitive damages, as well as such other relief, permitted

by law.

                                     DEMAND FOR JURY TRIAL

          35.      Plaintiff demands a trial by jury of all issues so triable.

                                             PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully prays that relief be granted as follows:

          a)       Actual damages;

          b)       Statutory damages;

          c)       Treble damages;

          d)       Costs and reasonable attorney's fees; and


                                                       6
              Case 2:21-cv-00195-cr Document 1 Filed 08/16/21 Page 7 of 7




         e)      Such other and further relief as may be just and proper.




                                                             IMONDS, ESQUIRE
                                               Th Burlington Law Practice, PLLC
                                               2 Church Street, Suite 2G
                                               Burlington, VT 05401
                                               P 802.651-5370
                                               F 802.651-5374

                                                 Isl
                                               MARK D. MAILMAN, ESQUIRE
                                               ALEXIS I. LEHMANN, ESQUIRE*
                                               FRANCIS MAILMAN SOUMILAS, P.C.
                                               1600 Market Street, suite 2510
                                               Philadelphia, PA 19103
                                               P 215-735-8600
                                               F 215-940-8000
                                               *(admission for pro hac vice forthcoming)


Dated:                                         Attorneys for Plaintiff




                                                  7
